Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restriction

The claims are directed to the following disclosed patentably distinct species: 

Group I (Type of Head)
Species 1 (Figs. 2, 3A):
Species 2 (Fig. 3B):
Species 3 (Fig.  3C):
Species 4 (Fig.  3D):
Species 5 (Fig.  3E):
Species 6 (Figs.  5-6):
Species 7 (Fig.  8):
Species 8 (Fig.  10):
Species 9 (Fig.  11A):
Species 10 (Fig.  11B):
Species 11 (Fig. 11C):

Species 13 (Fig.  11E):
Species 14 (Fig.  11F):
Species 15 (Figs.  12-15, 16A):
Species 16 (Figs.  12-15, 16B):
Species 17 (Figs.  12-15, 16C):
Species 18 (Fig.  19A):
Species 19 (Fig.  19B):
Species 20 (Fig.  19C):
Species 21 (Figs. 19D-19E):
Species 22 (Fig. 20):
Species 23 (Figs.  21-22):
Species 24 (Figs. 23-24):

Group II (Type of bump and indented structure)
Species 1 (Fig. 3A):
Species 2 (Fig. 3B):
Species 3 (Fig. 3C):
Species 4 (Fig. 3D):
Species 5 (Fig. 3E):
Species 6 (Fig. 16A):
Species 7 (Fig. 16B):
Species 8 (Fig. 16C): 

Group III (Type of Body Material)
Species 1 (List Material from Claim 2):
Species 2 (Partially a composite material):

Group IV (Type of Bump and Intended Portion Material)
Species 1 (Composite):
Species 2 (Metallic):

Group V (Type of Bump and Intend Portion Shape)
Species 1 (List shape from claim 18):

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each group if applicable such that at least one head is able to be formed
for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

4. 	A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction requirement. 

Conclusion

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SLB/ 27 February 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711